08/10/2020



                                                                                                  Case Number: AC 17-0694
Hon. Amy Eddy
ASBESTOS CLAIMS COURT JUDGE
Cascade County Clerk of District Court
415 2nd Avenue North #200, 200A
Great Falls, MT 59401
(406) 758-5667

           IN THE ASBESTOS CLAIMS COURT OF THE STATE OF MONTANA

 IN RE ASBESTOS LITIGATION,                                    Cause No. AC 17-0694

                    Consolidated Cases                    CASE MANAGEMENT ORDER


        As counsel is aware, the Asbestos Claims Court(ACC) has existed under the jurisdiction
ofthe Montana Supreme Court, which has supported the docket and electronic filing for the ACC.
The Office of the Court Administrator has been working diligently to create the Asbestos Claims
Court at the district court level with e-filing capability. The conversion process is now complete.
All individual cases under the jurisdiction of the existing ACC, regardless of venue, have now
been duplicated into a separate judicial district, still denominated as the ACC, and administered
by the Cascade County Clerk of Court.

        The ACC will be presided over by Judges Matt Cuffe, Arny Eddy, John Kutzman, Mike
 McMahon, Jon Oldenberg, John Parker, Greg Pinski and Dan Wilson. These judges will retain
jurisdiction over any cases currently filed in front of them. All other cases needing reassignment
have been randomly reassigned by the Cascade County Clerk of Court. Attached as Exhibit A is
the spreadsheet identifying which cases have been reassigned to which judge. This Case
Management Order serves as notice for purposes of the right ofjudicial substitution under Mont.
Code Ann. §3-1-804.

        Any further pleadings involving an individual case must be filed under that case's specific
docket number. A sample caption is attached as Exhibit B. Please note the caption must designate
the original venue of the case for purposes of trial. All cases will be tried in the original venue.

       ELECTRONICALLY DATED AND SIGNED AS NOTED BELOW.

                       8/10/2020             /s/ Amy Eddy

                                              Asbestos Clairns Court Judge
 DV-7-2010-195-AE    Berger, Luke      Jon Oldenburg
DV-7-2014-448-AE     Berger, Luke      Amy Eddy
DV-7-2011-452-AE     Berger, Luke      Matt Cuffe
DV-7-2001-816-AE     Best, Elizabeth   Matt Cuffe
DV-7-2018-20-AE      Best, Elizabeth   Matt Cuffe
DV-7-2017-436-AE     Best, Elizabeth   Matt Cuffe
DV-7-2016-899-AE    Best, Elizabeth    Michael McMahon
DV-7-2014-734-AE    Best, Elizabeth    Amy Eddy
DV-7-2012-381-AE    Best, Elizabeth    Jon Oldenburg
DV-7-2012-10-AE     Best, Elizabeth    Dan Wilson
DV-7-2004-1463-AE   Best, Elizabeth    Michael McMahon
DV-7-2004-6-AE      Best, Elizabeth    Matt Cuffe
DV-7-2001-119-AE    Best, Elizabeth    Amy Eddy
DV-7-2003-817-AE    Best, Elizabeth    Amy Eddy
DV-7-2003-776-AE    Best, Elizabeth    Jon Oldenburg
DV-7-2001-293-AE    Best, Elizabeth    Dan Wilson
DV-7-2001-167-AE    Best, Elizabeth    Dan Wilson
DV-7-2003-816-AE    Best, Elizabeth    Michael McMahon
DV-7-2003-693-AE    Best, Elizabeth    Matt Cuffe
DV-7-2006-91-AE     Best, Elizabeth    Jon Oldenburg
DV-7-2009-273-AE    Best, Elizabeth    Dan Wilson
DV-7-2003-836-AE    Best, Elizabeth    Amy Eddy
DV-7-2015-312-AE    Best, Elizabeth    Matt Cuffe
DV-7-2015-142-AE    Best, Elizabeth    Jon Oldenburg
DV-7-2015-140-AE    Best, Elizabeth    Matt Cuffe
DV-7-2014-955-AE    Best, Elizabeth    Matt Cuffe
DV-7-2014-954-AE    Best, Eliza beth   Dan Wilson
DV-7-2006-372-AE    Best, Elizabeth    Amy Eddy
DV-7-2008-428-AE    Best, Elizabeth    Jon Oldenburg
DV-7-2009-114-AE    Best, Elizabeth    Amy Eddy
DV-7-2003-950-AE    Best, Elizabeth    Dan Wilson
DV-7-2001-511-AE    Best, Eliza beth   Jon Oldenburg
DV-7-2003-742-AE    Best, Elizabeth    Michael McMahon
DV-7-2004-251-AE    Best, Eliza beth   Amy Eddy
DV-7-2004-542-AE    Best, Elizabeth    Dan Wilson
DV-7-2003-1180-AE   Best, Elizabeth    Michael McMahon
DV-7-2009-107-AE    Best, Elizabeth    Jon Oldenburg
DV-7-2011-877-AE    Best, Elizabeth    Amy Eddy
DV-7-2004-255-AE    Best, Elizabeth    Matt Cuffe
DV-7-2007-184-AE    Best, Eliza beth   Dan Wilson
DV-7-2003-714-AE    Best, Eliza beth   Matt Cuffe
DV-7-2002-924-AE    Best, Elizabeth    Matt Cuffe
DV-7-2016-727-AE    Best, Elizabeth    Matt Cuffe
DV-7-2016-698-AE    Best, Elizabeth    Matt Cuffe
DV-7-2007-303-AE    Best, Elizabeth    Jon Oldenburg
DV-7-2016-228-AE    Best, Elizabeth    Michael McMahon


                                             EXHIBIT A
 DV-7-2016-642-AE    Best, Elizabeth   Dan Wilson
DV-7-2016-571-AE    Best, Elizabeth     Matt Cuffe
DV-7-2016-570-AE    Best, Elizabeth    Amy Eddy
DV-7-2017-209-AE    Best, Elizabeth    Michael McMahon
DV-7-2017-207-AE    Best, Elizabeth    Michael McMahon
DV-7-2016-1023-AE   Best, Elizabeth    Michael McMahon
DV-7-2016-970-AE    Best, Elizabeth    Dan Wilson
DV-7-2006-1559-AE   Best, Elizabeth    Michael McMahon
DV-7-2009-108-AE    Best, Elizabeth    Amy Eddy
DV-7-2009-106-AE    Best, Elizabeth    Matt Cuffe
DV-7-2016-167-AE    Best, Elizabeth    Amy Eddy
DV-7-2016-97-AE     Best, Elizabeth    Matt Cuffe
DV-7-2015-1050-AE   Best, Elizabeth    Amy Eddy
DV-7-2015-1048-AE   Best, Elizabeth    Dan Wilson
DV-7-2015-1046-AE   Best, Elizabeth    Jon Oldenburg
DV-7-2015-790-AE    Best, Elizabeth    Jon Oldenburg
DV-7-2016-495-AE    Best, Elizabeth    Jon Oldenburg
DV-7-2016-494-AE    Best, Elizabeth    Amy Eddy
DV-7-2011-140-AE    Best, Elizabeth    Amy Eddy
DV-7-2004-963-AE    Best, Elizabeth    Matt Cuffe
DV-7-2004-840-AE    Best, Elizabeth    Jon Oldenburg
DV-7-2004-379-AE    Best, Elizabeth    Michael McMahon
DV-7-2004-335-AE    Best, Elizabeth    Matt Cuffe
DV-7-2003-1136-AE   Best, Elizabeth    Jon Oldenburg
DV-7-2003-700-AE    Best, Elizabeth    Michael McMahon
DV-7-2001-153-AE    Best, Elizabeth    Amy Eddy
DV-7-2011-113-AE    Best, Elizabeth    Amy Eddy
DV-7-2010-232-AE    Best, Elizabeth    Matt Cuffe
DV-7-2013-577-AE    Bidegaray, Kathy  Matt Cuffe
DV-7-2014-919-AE    Deschamps, Robert Jon Oldenburg
DV-7-2001-59-AE     Johnson, Marge    Jon Oldenburg
DV-7-2013-719-AE    Krueger, Kurt      Amy Eddy
DV-7-2001-1174-AE   Larson, John       Amy Eddy
DV-7-2001-288-AE    Macek, Julie       Matt Cuffe
DV-7-2001-590-AE    Macek, Julie       Amy Eddy
DV-7-2003-806-AE    Macek, Julie       Jon Oldenburg
DV-7-2001-530-AE    Macek, Julie       Amy Eddy
DV-7-2001-150-AE    Macek, Julie       Matt Cuffe
DV-7-2001-151-AE    Macek, Julie       Michael McMahon
DV-7-2007-467-AE    Manley, James      Jon Oldenburg
DV-7-2016-70-AE     Manley, James      Matt Cuffe
DV-7-2001-333-AE    McKittrick, Thomas Amy Eddy
DV-7-2008-1495-AE   Neill, Kenneth     Jon Oldenburg
DV-7-2003-789-AE    Neill, Kenneth     Dan Wilson
DV-7-2005-51-AE     Neill, Kenneth     Amy Eddy
DV-7-2003-853-AE    Neill, Kenneth     Amy Eddy
DV-7-2004-690-AE    Neill, Kenneth     Michael McMahon


                                             EXHIBIT A
DV-7-2006-1323-AE   Sandefur, Dirk   Jon Oldenburg
DV-7-2001-100-AE    Sandefur, Dirk   Michael McMahon
DV-7-2003-960-AE    Sandefur, Dirk   Jon Oldenburg
DV-7-2008-208-AE    Sandefur, Dirk   Michael McMahon
DV-7-2001-103-AE    Sandefur, Dirk   Dan Wilson
DV-7-2001-615-AE    Sandefur, Dirk   Jon Oldenburg
DV-7-2014-294-AE    Tucker, Loren    Jon Oldenburg




                                          EXHIBIT A
Amy Eddy
ASBESTOS CLAIMS COURT JUDGE
Flathead County Justice Center
920 South Main Street, Suite 310
Kalispell, Montana 59901
(406) 758-5667

        IN THE ASBESTOS CLAIMS COURT OF THE STATE OF MONTANA
                   Montana Twenty-Third Judicial District Court

 ABC,                                            Cause No.
                                               Venue:
               Plaintiff,

 vs.


 XYZ,

               Defendant.




                                   EXHIBIT B